Citation Nr: 0615341	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative disc disease, claimed as neck pain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for neck pain and severe headaches.

In June 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in April 2006.

Previously, the issues on appeal included entitlement to 
service connection for hearing loss and tinnitus, and 
entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  In a February 
2006 rating decision, the RO awarded the veteran service 
connection for hearing loss and tinnitus and awarded the 
veteran a 100 percent evaluation for his PTSD, effective the 
date of the claim.  As this rating decision represents full 
grants of these claims, the Board finds that there is no 
issue in controversy for the Board to address regarding these 
issues.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for cervical 
degenerative disc disease is decided herein whereas the issue 
of entitlement to service connection for headaches is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's cervical degenerative disc disease is not 
etiologically related to service.


CONCLUSION OF LAW

Cervical degenerative disc disease was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 2002, after the enactment of the VCAA.  

An RO letter dated in July 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
As a practical matter, the Board finds that the veteran has 
been notified of the requirements of VCAA.  As such, a July 
2005 letter requests that the veteran submit any evidence in 
his possession that pertained to the claim.  In addition, the 
record contains a statement from the veteran, dated in March 
2006, stating that he had "no other information or evidence 
to submit."  In this circumstance, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  Thus, the 
content of the July 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's cervical degenerative 
disc disease is not warranted.  As such, the veteran has 
alleged that his neck pain began secondary to wearing his 
iron helmet in service.  Further, a July 2003 letter from the 
veteran's private physician, G.M., M.D., states that the 
physician had been treating the veteran since 1986 and the 
veteran suffered from neck pain.  The private physician noted 
that the veteran believed that the neck pain was secondary to 
wearing his iron helmet and the physician stated that the 
veteran's claim was reasonable.  However, review of the 
veteran's service medical records reveals that the veteran 
did not complain of cervical spine pain.  In addition, the 
veteran was not diagnosed with a cervical spine disorder 
during service.  Moreover, two years after service, an August 
1947 VA examination was conducted and did not reveal any 
cervical spine disorder.

In October 2005, a VA examination was conducted and revealed 
a diagnosis of severe degenerative joint disease and disc 
disease of the cervical spine.  During this October 2005 VA 
examination, the veteran reported that his neck pain began in 
1943 and occurred during infantry basic training.  After 
undergoing basic training for three months, he went into the 
air corp and at that time, his neck pain ceased.  The veteran 
denied having any other problem with his neck until a few 
years later.  He also denied any injury to his neck during 
service.  After review of the claims folder and after 
physical examination, the examiner opined that the claims 
folder did not reveal any evidence of onset of the veteran's 
cervical spine disability that occurred during service and 
the veteran's degenerative disc and joint disease did not 
show any direct link to any injury or condition that occurred 
during service.

The Court of Appeals for Veterans Claims (Court) has held 
that the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Further, the Court has held that the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As such, the Board notes that the October 2005 VA 
examiner opined that the veteran's current cervical spine 
disability was not related to his service; however, the July 
2003 private physician, G.M., M.D., stated that the veteran's 
claim that his neck pain was secondary to the wearing of an 
iron helmet in service was reasonable.  In weighing the 
competing medical opinions, the Board accepts the October 
2005 VA examiner's opinion as probative evidence to show that 
the veteran's current cervical spine disability is not 
related to his service.  In this regard, the Board notes that 
the October 2005 VA examiner reviewed the veteran's entire 
claims folder, to include his service medical records and 
obtained a history from the veteran as to the onset of his 
cervical spine pain.  Conversely, although the July 2003 
private physician, G.M, M.D., had treated the veteran since 
1986, this is 40 years after the veteran's discharge from 
service and does not show continuity of treatment soon after 
service.  Further, the physician did not note that he had 
reviewed the veteran's service medical records.  Finally, the 
July 2003 private physician did not give a rationale for his 
opinion and did not state with certainty that the veteran's 
current cervical spine disability was related to his military 
service.  Therefore, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
and service connection for cervical degenerative disc disease 
is not warranted.


ORDER

Entitlement to service connection for cervical degenerative 
disc disease, claimed as neck pain, is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for headaches.

In the June 2005 Board remand, the RO was directed to afford 
the veteran a VA examination to determine the nature and 
etiology of the veteran's claimed headaches.  In addition, an 
opinion was to be rendered as to whether it was at least as 
likely as not that the veteran's headaches had its onset in 
service.  Although in October 2005, the veteran was afforded 
a VA examination for his cervical spine and reported that his 
headaches occurred while he was having neck pain, the VA 
examiner did not render an opinion as to the etiology of the 
veteran's headaches and whether they were related to his 
service.  Therefore, the Board is compelled to remand this 
appeal to direct the RO to afford the veteran a VA 
examination to determine whether the veteran has a current 
diagnosis of headaches, and if so, whether the veteran's 
headaches are related to his service.  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Id. at 271.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed headaches.  The 
claims folder, to include a copy of this 
REMAND, must be made available to and 
reviewed by the physician.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Based upon the 
examination results and the review of the 
claims folder, the examiner should 
indicate whether it is at least as likely 
as not that any headaches had its onset 
during military service.  Adequate reasons 
and bases are to be included with any 
opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


